ORDER
PER CURIAM.
This is an appeal from the trial court’s judgment in a Rule 27.26 proceeding. The trial court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).